Citation Nr: 9921844	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
denied for frostbite feet, with sensorimotor polyneuropathy, 
and feet pain.  The veteran appeals this decision. 


FINDINGS OF FACT

1.  The veteran has current residuals of a cold weather 
injury to the feet; the current disability is manifested by 
acute metatarsalgia, polyneuropathy due to exposure, and 
possible vascular insufficiency.

2.  Medical professionals have attributed the veteran's 
current disability to a frostbite injury received inservice.  


CONCLUSION OF LAW

The veteran's current residuals of a cold weather injury to 
the feet were due to an inservice frostbite injury; 
therefore, the criteria for establishment of service 
connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The medical evidence shows that the veteran currently has 
residuals of a frostbite injury to his feet.  A February 1998 
letter from Dr. William E. Alldredge indicates that the 
veteran has current numbness, pain, and paresthesia in his 
feet which prevent him from being on his feet for any length 
of time.  

A September 1997 letter from Dr. Augustus Fotos, a private 
podiatrist, indicates that the veteran complained of pain and 
burning his feet.  Dr. Fotos noted limited ambulation and 
inability to do any activity without experience foot and leg 
pain.  He diagnosed acute metatarsalgia, polyneuropathy due 
to exposure, and possible vascular insufficiency.  

Similarly, examinations in August 1997 and September 1997 by 
Dr. Daniel C. Potts, a private neurologist, indicate mild 
atrophy in the intrinsic foot muscles, minimal distal 
weakness in the anterior tibialis muscles, absent ankle 
reflexes, and decreased pinprick in a stocking distribution.  
He diagnosed sensorimotor polyneuropathy stating that the 
veteran's problems began initially when he sustained a 
thermal and chemical injury in World War II.  Dr. Potts also 
stated that other factors such as vitamin deficiencies could 
be making his symptoms worse.  

A September 1997 letter from the veteran's former coworker, 
Mr. Murray Dewitt Barnes, indicates that the veteran foot 
problems have been affecting him for years and that he could 
not stand for long periods of time without complaining of 
pain.  Likewise, a September 1997 letter from a neighbor of 
the veteran states that she has known him since 1983 and that 
he has had trouble with pain in his feet and could not stand 
for very long on them since meeting the veteran.  

The Board notes that, while it is unfortunate that the 
veteran's service medical records have apparently been 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973, service connection 
may be established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  The Board 
notes that a physical examination in conjunction with the 
veteran's separation from service in May 1945 is negative for 
any frostbite or other injury to his feet.  However, a 
September 1997 statement from the veteran's mother indicates 
that she had received letters from the veteran while he was 
in Europe during World War II in which he told of receiving 
treatment at a hospital in Paris, France for injuries to his 
feet due to frostbite.  Similarly, the August and September 
1997 statements by Dr. Potts indicate that the etiology of 
the veteran's current foot disability was frostbite while in 
service.  Accordingly, the Board finds that, while frostbite 
has not clearly been shown in service, the veteran's current 
disability has been linked to his service.

Based on the decision above, the Board finds that the 
veteran's claim for service connection for residuals of a 
cold weather injury to the feet is well grounded.   Further, 
giving the veteran the benefit of the doubt, the Board finds 
that the veteran's current disability was either incurred in 
or due to his active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


ORDER

Entitlement to service connection for residuals to a cold 
weather injury to the feet is granted, subject to the laws 
and regulations regarding the payment of monetary awards.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

